In an action to recover damages for breach of a contract for the sale of commercial condominium units, the defendants appeal from an order of *572the Supreme Court, Queens County (Levine, J.), dated August 16, 1990, which denied their motion for leave to renew a motion, inter alia, to vacate a judgment of the same court, dated May 26, 1989, which is in favor of the plaintiffs, upon the appellants’ default in answering, which motion was denied by an order of the same court dated March 1, 1990.
Ordered that the order is affirmed, with costs.
The court did not improvidently exercise its discretion in denying the defendants’ motion for leave to renew (see, Nieves v 331 E. 109th St. Corp., 112 AD2d 59; Leogrande v Glass, 106 AD2d 431, 432). Bracken, J. P., Lawrence, Miller, Copertino and Santucci, JJ., concur.